IEATIITORNEYGICNERAX.
                               OF’ TEXAS

                          Aunmlv.     TRXAS      78711




                              October    29,   1974


The Honorable  George W. McNeil                       Opinion No.   H-   435
State Auditor
Sam Houston State Office Bldg.                        Re:   Airline security charge
Austin, Texas 78711                                         as part of airline fare
                                                            in determining mileage
Dear Mr.   McNeil:                                          reimbursement.

     The Appropriations   Act for fiscal 1974 and 1975 (Acts 1973, 63rd Leg.
ch. 659, p., 1786), in Section 12 of Article 5, governing travel allowance            ,,
for state employees,    authorizes  the use of personally  owned motor
vehicles even where commercial       airline service is available, with the
following limitation at p. 2204:

            The maximum       reimbursement     for out-of-state
       transportation     for the use of personally    owned
       motor vehicles shall be that amount that the employee
       would have incurred had he taken the lowest available
       airline fare plus the per diem necessary          to complete
       such flight.     The determination   of the allowance due
       owners of personally      owned motor vehicles in compli-
       ance with this paragraph shall be as follows:           (1) Per
       diem shall be determined by the use of an airline
       schedule which would have sufficed for the performance
       of the official business.     (2) Expenses      of transportation
       to airfields   from points where commercial          air transpor-
       tation is not available.shali    be allowed in,addition to the
       cost of the lowest available airline fare.          (3) When
       additional passengers      are conveyed in out-of-state       trips
       in personally     owned motor vehicles,      they shall receive
       as their expenses per diem based on motor vehicle
       travel time.      (4) Persons traveling to points not served
       by airlines   shall receive mileage and per diem based on
       actual miles traveled and other expenses as authorized
       elsewhere    in this Act for out-of-state     travel.     (emphasis
       addedJ




                                 p.   2012
The Honorable    George   W.   McNeil,   page 2   (H-435)   .’




Due to events of recent history,   security procedur=es have been instituted
at our airports and the expense of those procedures,    initially paid pro
rata by the airlines using the facility,  are passed on to passengers   by
means of a surcharge appearin,g on their, tickets in addition to the usual
fare and taxes.

    You have asked whether the security charge is an element of the
lowest airline fare available  so as to enter into the computation of reim-
bursable   expenses for the use of a per=sonal motor vehicle.

    It is apparent,    from the language we have quoted above, that it was
the purpose and intent of the Legislature       that, while an employee would
be permitted to use a personal motor vehicle in out of state travel,
regardless    of the actual expense incurred,      he would be reimbursed    only
in the amount he would have incurred had he taken an airline and paid
the lowest available fare.      The limit is what it would have cost the
employee had he used commercial         airlines,   including per diem, ground
transportation,     any taxes on airline fares,    and any other charges which
he is required to pay as part of his transportation.         The security sur-
charge falls within this category      and should, in our opinion, be con-
sidered in determining      the maximum     amount which an employee may
be reimbursed      for use of his personal    vehicle for travel where airline
service is available.

                            SUMMARY

            The security char=ge added on the air fare is
        part of the expenses au employee would incur
        when traveling at tbe lowest available airline
        fare and, therefore,   should be considered  in
        detemining    the maximum amount of expense
        for which he may be reimbursed     when using a
        personal vehicle.




                                         JOHN L. HILL
                                         Attogney General        of Texas
The Honorable   George   W.   McNeil,   page 3   (H-435)




DAVID M. KENDALL,        Chairman
Opinion Commi.ttee




                                 po 2014